BY THE COURT
This case was filed with the understanding on behalf of the court that there was no forfeiture clause in a contract of lease. It now appears that there is sübh a clause. It is true that counsel for plaintiff urges the allowance of the writ upon other grounds, to-wit upon the non-joinder of other necessary parties. We think, however, when the jurisdiction of the trial court is admitted that there is nothing further for a court to do in relation to the writ of prohibition. The writ is, therefore, refused.
ALLREAD, PJ, HORNBECK and KUÑKLE, JJ, concur.